DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Species I in the reply filed on 11/29/2021 is acknowledged.
	Claims 15-20 are amended and read on Species I, hence Claims 1-20 are being examined in this Application. 
Specification
2.	The specification is objected because of the following reasons:
	In par. 0001: insert US Patent no. 10,833,250. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 2013/0032775). 
	Re claim 15, Satoh teaches, Fig. 2 and/or 11, [0020-0027], a magnetoresistive random access memory (MRAM) device, comprising: 
-a memory unit on a substrate, the memory unit including a lower electrode (100), a magnetic tunnel junction (MTJ) structure (112, 114, 116) and an upper electrode (120) that are sequentially stacked; 
-a protective pattern structure (200, 210) on a sidewall of the memory unit, the protective pattern structure (200, 210) including first and second layer patterns that are sequentially stacked; and 
-a wiring (300) directly contacting an upper surface of the upper electrode (120), 
wherein an uppermost surface of the second layer pattern (210) is higher than the uppermost surface of the first layer pattern (200).

    PNG
    media_image1.png
    512
    537
    media_image1.png
    Greyscale

Re claim 16, Satoh teaches a portion of the wiring (300) is in physical contact with each of the first and second layer patterns (200, 210) (Fig. 2). 
	Re claims 17 & 18, Satoh teaches the second layer pattern (210) has a thickness greater than that of the first layer pattern (200); wherein each of the first and second layer patterns (200, 210) includes silicon nitride (Fig. 2, [0021, 0040], claims 2 & 3). 
	Re claim 19, Satoh teaches the upper electrode (120) has a width that gradually increases from a top toward a bottom thereof (Fig. 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ohsawa et al. (US 2014/0087483).
	The teachings of Satoh have been discussed above. 
Re claim 20, Satoh does not teach an insulating interlayer on the substrate, the insulating interlayer containing a contact plug therein, wherein the memory unit is formed on the insulating interlayer and electrically connected to the contact plug. 
	Ohsawa teaches an insulating interlayer (80) on the substrate (semiconductor substrate), the insulating interlayer (80) containing a contact plug (85) therein, wherein the memory unit is formed on the insulating interlayer (80) and electrically connected to the contact plug (85) (Fig. 1, [0099]). 
	As taught by Ohsawa, one of ordinary skill in the art would utilize the above teaching to obtain an insulating interlayer with contact plug on a substrate and the memory unit electrically connected to the contact plug as claimed, because it aids in achieving a complete memory structure having improved performance of MTJ element. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ohsawa in combination Satoh due to above reason. 
5.	Claims 1, 2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Sadovnikov et al. (US 7,132,342). 
	Re claim 1, Satoh teaches, Fig. 2 and/or 11, [0020-0027], a magnetoresistive random access memory (MRAM) device, comprising: 
-a memory unit on a substrate, the memory unit including a lower electrode (100), a magnetic tunnel junction (MTJ) structure (112, 114, 116) and an upper electrode (120) that are sequentially stacked; 
-a protective pattern structure (200, 210) on a sidewall of the memory unit, the protective pattern structure (200, 210) including a capping pattern and an etch stop pattern that are sequentially stacked; and 
-a wiring (300) on the upper electrode (120). 

    PNG
    media_image1.png
    512
    537
    media_image1.png
    Greyscale

Satoh does not teaches an air gap is formed between the capping pattern and the etch pattern. 
	Sadovnikov teaches air spacer (502) or trench (402) between spacer stack (Figs. 4-5).
	As taught by Sadovnikov, one of ordinary skill in the art would utilize and modify the above teaching and incorporate into Satoh to obtain an air gap between capping pattern and etch stop pattern as claimed, because it aids in in reducing thickness of the protective structure and it involves only routine skill in the art, with undue experimentation, to obtain air gap during fabrication process to achieve a desired memory device and increase the performance of the formed device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sadovnikov in combination Satoh due to above reason. 
Re claim 2, Satoh teaches an uppermost surface of the capping pattern (200) is higher than a bottom of the upper electrode (100) and lower than an uppermost surface of the upper electrode (120), and wherein an uppermost surface of the etch stop pattern (210) is higher than the uppermost surface of the upper electrode (120) (Fig. 2).
	Re claim 10, Satoh teaches a portion of the wiring (300) is in physical contact with the capping pattern (200) (Fig. 2). 
	Re claim 11, Satoh teaches an insulating interlayer (220) on the protective pattern structure (200, 210), wherein the wiring (300) extends through the insulating interlayer (220) and the protective pattern structure (200, 210) to contact a top surface of the upper electrode (120) (Fig. 2, [0024]). 
	Re claim 12, Satoh teaches the upper electrode (120) has a width that gradually increase from a top toward a bottom thereof (Fig. 2). 
	Re claim 13, Satoh teaches a vertical cross-section of the upper electrode (120) has a shape of a trapezoid (Fig. 2). 
6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh as modified by Sadovnikov as applied to claim 1 above, and further in view of Ohsawa et al. (US 2014/0087483).
	The teachings of Satoh/Sadovnikov have been discussed above. 
	Re claim 4, Satoh does not teach an insulating interlayer on the substrate, the insulating interlayer containing a contact plug therein, wherein the memory unit is formed on the insulating interlayer and electrically connected to the contact plug. 
	Ohsawa teaches an insulating interlayer (80) on the substrate (semiconductor substrate), the insulating interlayer (80) containing a contact plug (85) therein, wherein the memory unit is formed on the insulating interlayer (80) and electrically connected to the contact plug (85) (Fig. 1, [0099]). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ohsawa in combination Satoh/Sadovnikov due to above reason. 
6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh as modified by Sadovnikov as applied to claims 1 & 12 above, and further in view of Sillis (US 2013/0001501).
	The teachings of Satoh/Sadovnikov have been discussed above. 
	Re claim 14, Satoh/Sadovnikov does not teaches a vertical cross-section of the upper electrode has a shape similar to a triangle. 
	Sillis teaches electrode having a triangle cross section shape [0027]. 
As taught by Sillis, one of ordinary skill in the art would utilize the above teaching to obtain a triangle shape as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sillis in combination Satoh/Sadovnikov due to above reason. 
Allowable Subject Matter
7.	Claims 3 & 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	aAny inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.